DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments filed on 1/22/21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The amendment necessitates the new ground(s) of rejection presented due to the added language that the dual frequency waveform “consists” of a single dipolar waveform.
	Applicant argues that Wang does not consist of two frequency components because it is composed of 981 discrete frequencies. Examiner agrees in principle, but respectfully contends that the broadest reasonable interpretation of “frequency component” is sufficiently broad to read on waveforms that comprise multiple frequencies but nevertheless form a waveform cooresponding to a single frequency (e.g. a wide gaussian), and Examiner respectfully suggests clarification of the frequency component structure. 

Status of the Application
	Claim(s) 1-18 and 20-21 is/are pending.
	Claim(s) 3-4, 11-18, and 20-21 is/are withdrawn.
	Claim(s) 1-2, and 5-10 is/are rejected.

Claim Rejections – 35 U.S.C. § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

    PNG
    media_image1.png
    158
    934
    media_image1.png
    Greyscale

Claim(s) 1, 2, 5, and 8 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Wang et al. (US 20070084994 A1) [hereinafter Wang].
	Regarding claim 1, Wang teaches a system, the system comprising: 
	a mass spectrometer comprising an ion trap (see abstract, [0001]); and 
	a central processing unit (CPU) (controller required for intended operation of the system), and storage coupled to the CPU (see e.g. [0040]) for storing instructions that when executed by the CPU cause the system to apply a dual frequency waveform (see fig 2: 224, 228) to the ion trap that ejects non-target ions from the ion trap while retaining a target ion in the ion trap (see [0046]), wherein the dual frequency waveform consists of a single dipolar waveform consisting of two frequency components (see 224, 228) in which a first frequency component ejects the non-target ions lower in mass than the target ion and a second frequency component ejects the non-target ions higher in mass than the target ion (see [0046]).
	It is unclear if Wang teaches the dual frequency waveform consists of two frequency components. 
	However, in a different embodiment, Wang teaches that the waveform can be comprised of additional signals for weighting the waveform applied to the ions, improving ejection power (see e.g. [0047]) wherein the one or more signals are applied sequentially with the broadband signal (see Wang, [0055]). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the embodiments of Wang to form a two substantially single-frequency weighting scan, because a skilled artisan would have been motivated to look for ways to enable the intended operation of the system, including enabling the intended operation of weighting the signal and/or enabling the ability to provide high power without needing to excite any unnecessary broadband frequencies during the weighting scan, in the manner taught by Wang. 
	Alternately, under the broadest reasonable interpretation of frequency components, the two composite waveforms of 204+224 and 228+208 could be read as two frequency components having a main frequency but comprising, to a much lesser extent, multiple frequencies. Although the cited reference(s) is/are different from the invention claimed, the language of Applicant's claims is sufficiently broad to reasonably read on the cited reference(s).

	Regarding claim 2, the combined teaching of Wang may fail to explicitly disclose the CPU is further caused to apply a third frequency along with the dual frequency waveform in order to isolate a second target ion. However, Wang teaches using tandem MS to fragment to daughter ions in the system, and it would have been obvious to use different frequency waveforms, including a third frequency, to capture the daughter ions as was well known in the art at the time the application was effectively filed. 
	Regarding claim 5, the combined teaching of Wang teaches a first frequency of the dual frequency waveform is higher than a secular frequency of the target ion (see e.g. Wang, [0029,45], fig 2, frequencies surround the secular frequency of the target ion).
	Regarding claim 8, the combined teaching of Wang teaches a second frequency of the dual frequency waveform is lower than a secular frequency of the target ion (see e.g. Wang, [0029,45], fig 2, frequencies surround the secular frequency of the target ion).

Claim(s) 6-7 and 9-10 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Wang, as applied to claim 1 above, and further in view of Wang (US 2008/0217527 A1) [hereinafter Wang II].
	Regarding claim 6, the combined teaching of Wang fails to explicitly disclose the first frequency is accessible by low alternating current (AC) amplitudes. However, it was well known at the time the application was effectively filed to use AC resonant excitation with or instead of RF scanned ejection. For example, Wang II teaches a system the provides control over ejection and excitation of ion using RF and AC (see Wang II, abstract) comprising applying supplemental low amplitude AC (see low amplitude, [0005], and adjusting amplitude, [0050]) at a fixed frequency or ramped frequency with ramped, broadband, or notched RF waveform, to resonantly eject ions at undesirable m/z ranges (see Wang II, [0053,54]). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to select the use of AC with/instead of the RF components to resonantly excite and/or perform the work of the weighting waveforms to eject undesired ions, because a skilled artisan would have been motivated to look for ways to enable the intended operation of tandem MS, while enabling more control over ejection and excitation for fragmentation, in the manner taught by Wang II
	Regarding claim 7, the combined teaching of Wang and Wang II teaches more frequencies of motion are accessed upon increasing the AC amplitude (see ramping/scanning AC, Wang II, [0053]).
	Regarding claim 9, the combined teaching of Wang fails to explicitly disclose the claimed limitation(s). However, the differences would have been obvious in view of Wang II, for similar reasons as claim 6 above. 
	Regarding claim 10, the combined teaching of Wang and Wang II teaches more frequencies of motion are accessed upon increasing the AC amplitude (see ramping/scanning AC, Wang II, [0053]).

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Choi whose telephone number is (571) 272 – 2689. The examiner can normally be reached on 8:00 am – 5:30 pm M-T, and every other Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571) 272 – 2293. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES CHOI/Examiner, Art Unit 2881